                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                              UNITED STATES DISTRICT COURT                             May 29, 2020
                               SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

RAUL GARZA MARROQUIN,                            §
                                                 §
       Petitioner,                               §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-76
                                                 §
JOSE GARCIA LONGORIA JR., et al.                 §
                                                 §
       Respondents.                              §

                                            ORDER
       On May 27, 2020, the parties filed a joint stipulation of dismissal under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). (Doc. 38) Each party shall bear its own costs and fees. All

pending motions are denied without prejudice as moot.

       The Clerk’s Office is ordered to terminate this case.

       SIGNED this 29th day of May, 2020.


                                                 _______________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
